Citation Nr: 1717200	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected left knee disability manifested by subluxation.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with an initial period of active duty for training from March 28, 1976, to July 16, 1976, and additional periods of reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2011, the Veteran testified at a videoconference before a Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is associated with the claims file.  Thereafter, in July 2015, the Veteran was informed of the fact that the VLJ who previously heard his case was no longer employed by the Board, and he was offered the opportunity to testify at another hearing before the VLJ who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  However, he declined and requested that the Board consider the case on the evidence of record.

In an October 2011 decision, in pertinent part, the Board denied the claims on appeal.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 joint motion for partial remand, the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated as to the issues of entitlement to increased ratings for the service-connected left knee disability, and the issues remanded.  In a July 2012 Court order, the joint motion was granted, the Board's October 2011 decision was vacated only as to these two issues, and the issues were remanded.  The appeal as to the other issues was dismissed.  The case was subsequently returned to the Board.

In January 2013, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development, including a VA examination.  

In an August 2013 decision, the Board denied the Veteran's claims and the Veteran again appealed to the Court.  In a February 2015 memorandum decision, the Court vacated the Board's August 2013 decision and remanded the claims.

In November 2015 and September 2016 remands, the Board remanded the case for additional development.  The case has been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the mandates of the September 2016 remand order.  In the remand, the Board found that a March 2016 examination was inadequate as it did not fully comply with the requirements of 38 C.F.R. § 4.59 as discussed in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board noted that in the February 2015 memorandum decision, the Court specifically stated that the VA medical opinion or examination shall comply with 38 C.F.R. § 4.59 and provide any other range of motion testing necessary to provide an adequate opinion regarding the Veteran's service-connected left knee disability.  The Board found that a March 2016 examination was inadequate as it did not fully comply with the requirements of 38 C.F.R. § 4.59 as discussed in Correia.  28 Vet. App. at 165.

The Veteran was afforded another VA examination in October 2016.  Although the report recorded findings regarding pain on active motion and on weight-bearing, there were no results provided for testing for pain on passive motion or pain in non-weight bearing.  Additionally, if the examiner had determined such testing was not possible, the Board's remand had requested that he or she explain why such testing was not possible.  Instead, it appears the October 2016 VA examiner used the same musculoskeletal disability benefits questionnaire (DBQ) as the March 2016 VA examiner, which did not include all the testing required by 38 C.F.R. § 4.59.  Therefore, the VA examination is inadequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As the VA examination report is inadequate, there has not been substantial compliance with the mandates of the Board's remand order.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claims must be remanded for a new VA examination that includes the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight bearing.

Additionally, the most recent treatment records in the file regarding the Veteran's service-connected left knee disability are from September 2016.  As there may be relevant outstanding records, the RO should contact the Veteran and provide him with an opportunity to identify any additional pertinent evidence in support of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, VA treatment records from September 2016 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).
2.  After any records obtained have been associated with the electronic claims file, the Veteran must be afforded an examination to determine the current severity of his service-connected left knee disabilities.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the left knee.

The examiner must record the results of range-of-motion testing for pain on both active and passive motion and pain in weight-bearing and nonweight-bearing for the Veteran's left knee.  The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain.  The opposite right knee joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to review the prior left knee VA examinations (in January 2007, March 2011, March 2013, March 2016, and October 2016) and opine as to whether the above requested measurements for pain on passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations, and if not, how they would have differed.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


